United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1620
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2012 appellant filed a timely appeal from a July 9, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
carpal tunnel syndrome as a result of factors of her federal employment.
FACTUAL HISTORY
On April 24, 2012 appellant, then a 57-year-old medical records technician, filed an
occupational disease claim alleging carpal tunnel syndrome as a result of working with
1

5 U.S.C. § 8101 et seq.

computers eight hours a day, five days a week. She first became aware of her condition on
January 5, 2012 and realized it resulted from her employment on March 25, 2012. Appellant did
not stop work.
On May 8, 2012 OWCP advised appellant that she did not submit any evidence sufficient
to establish her claim. It requested that she submit a detailed description of the employment
activities that she believed caused her condition and respond to specific questions. OWCP also
requested that appellant submit a comprehensive medical report, including a diagnosis, results of
examinations and tests and a physician’s opinion with medical rationale explaining the cause of
her condition.
In a July 28, 2008 radiology report, Dr. Anant Kusakull, a Board-certified diagnostic
radiologist, stated that the examination of appellant’s hands revealed no evidence of soft tissue
swelling, arthritis or bone destruction.
In an August 20, 2008 progress note, Sheryl K. Wheeler, a physician’s assistant, related
appellant’s complaints of bilateral thumb pain and locking for the past few months. She noted
that appellant worked on the computer as a coder.
In an October 14, 2008 progress note, Ms. Wheeler conducted a follow-up examination.
She noted that the right thumb improved, but appellant’s left thumb was still sore after a
cortisone injection. Ms. Wheeler stated that appellant worked on computers as a coder and
recommended another injection.
In an April 21, 2009 progress note, Ms. Wheeler conducted a follow-up examination for
appellant’s multiple digit tenosynovitis. Examination revealed no palpable nodules or over
triggering. Ms. Wheeler diagnosed trigger fingers and recommended a follow-up examination in
two to three months.
In a July 15, 2009 radiology report, Dr. Lanny B. Chuang, a Board-certified diagnostic
radiologist, observed mild degenerative joint disease with joint space narrowing in both wrists.
No bony erosion, destruction, fusion, subluxation or fracture was seen. Dr. Chuang diagnosed
mild degenerative joint disease with joint space narrowing bilateral wrist and minimal spurring
right distal radius hands and wrists. He noted that appellant did computer work as a coder.
In a July 28, 2009 progress note, Ms. Wheeler examined appellant for bilateral trigger
fingers. She noted that the left hand was without triggering since the last cortisone injection.
Examination revealed left digits without discomfort and mild swelling in the right hand. On
February 2, 2010 Ms. Wheeler examined and observed farom bilateral hands without overt
triggering.
In an August 3, 2010 report, Dr. J. Joaquin Diaz, a Board-certified orthopedic surgeon,
related appellant’s complaints of pain and locking in the right third and fourth fingers and
request for an injection.
In a February 15, 2011 report, Dr. Diaz noted appellant’s complaints of neck and arm
pain with numbness and tingling in her fingers, more on the right. The examination revealed
pain with range of motion of the neck, no radiation with head compression, and no evidence of
2

atrophy or weakness in the hand muscles. Tinel’s sign and Phalen’s tests were present, more on
the right. Dr. Diaz diagnosed trigger fingers, neuritis with possible carpal tunnel and neck strain.
In an August 23, 2011 progress note, Ms. Wheeler noted appellant’s complaints of severe
pain in her fingers with locking.
In a February 28, 2012 report, Ms. Wheeler noted that appellant’s left ring finger
bothered her, but not too bad. She also noted a history of worsening carpal tunnel symptoms
beginning in 2005. Ms. Wheeler recommended an electromyography (EMG) study.
In a March 15, 2012 report, Ms. Wheeler related appellant’s complaints of worsening
bilateral hand numbness, tingling and pain since 2005. Appellant typed daily as a biller and
coder. Upon physical examination, Ms. Wheeler observed intact to light touch sensation and
positive Tinel’s sign on the right upper extremity. She conducted sensory nerve and motor nerve
conduction studies and noted an abnormal study. Ms. Wheeler stated that appellant’s
abnormalities were more consistent with right severe carpal tunnel syndrome and left moderate
to severe carpal tunnel syndrome. She recommended appellant consider a surgical evaluation.
On April 16, 2012 Ms. Wheeler noted appellant’s complaints of pain, numbness and
tingling in her wrist, upper arm and neck and that she worked as a computer coder. She stated
that an EMG revealed severe right carpal tunnel syndrome and moderate left carpal tunnel
syndrome. Appellant was diagnosed with bilateral carpal tunnel syndrome.
On May 22, 2012 Ms. Wheeler checked a box marked “yes” that appellant’s condition
was caused or aggravated by an employment activity.
In an undated narrative statement, appellant reported that she worked as a medical
records technician at the employing establishment since 1987. She believed that working on
typewriters and computers contributed to her condition. Appellant’s activities outside of work
involved walking for ½ hours daily, water aerobics three times a week for one hour, and reading
e-mail every day for ½ hour. She first noticed her condition in 2012 when she tried to open a jar.
Appellant stated that she was unable to carry anything heavy and that wrong movement made her
hand worse. She submitted a position description.
In a decision dated July 9, 2012, OWCP denied appellant’s occupational disease claim
finding insufficient medical evidence to establish that her carpal tunnel syndrome was a result of
her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that she sustained an injury in the performance of duty and that any specific
condition or disability for work for which she claims compensation is causally related to that

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

employment injury.3 In an occupational disease claim, appellant’s burden requires submission of
the following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.7
ANALYSIS
Appellant alleged that her bilateral carpal tunnel syndrome resulted from her duties as a
medical records technician. OWCP accepted that her duties included working on the computer,
but it denied her claim finding insufficient medical evidence to establish that her bilateral carpal
tunnel syndrome resulted from her employment duties.
Appellant submitted medical reports by Dr. Diaz, who related appellant’s complaints of
pain and locking in her fingers and neck and arm pain. Examination revealed pain with range of
motion of the neck, but no radiation with head compression and no evidence of atrophy or
weakness in the hand muscle. Dr. Diaz diagnosed trigger fingers and neuritis with possible
carpal tunnel and neck strain. The Board notes, however, that he does not offer any opinion
regarding whether appellant’s conditions were causally related to appellant’s duties as a medical
records technician. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8 Likewise, Drs. Kusakull and Chuang’s radiology reports also fail to provide
any opinion on the cause of appellant’s hand conditions. While Dr. Chuang notes that appellant
3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

Patricia J. Bolleter, 40 ECAB 373 (1988).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); .A.D.,
58 ECAB 149 (2006).

4

did a lot of computer work, he does not relate appellant’s hand conditions to her employment
duties. The Board also notes that he diagnosed mild degenerative joint disease, and not bilateral
carpal tunnel syndrome. Because Drs. Kusakull and Chuang fail to explain how appellant’s
bilateral carpal tunnel syndrome were causally related to her employment duties, these reports
are insufficient to establish her claim.
Appellant also submitted various reports by a physician’s assistant. The Board has noted,
however, that a report by a physician’s assistant is of no probative value since a physician’s
assistant is not considered a physician under FECA.9 Thus, these reports are likewise
insufficient to establish appellant’s claim. Without rationalized medical opinion evidence
demonstrating that appellant developed bilateral carpal tunnel syndrome as a result of her
technician duties, the Board finds that OWCP properly denied appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
bilateral carpal tunnel syndrome was causally related to factors of her employment.

9

P.B., Docket No. 12-960 (issued September 25, 2012); George H. Clark, 56 ECAB 551 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 28, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

